I stand on my dissent to the original opinion and will add that a careful review of the two cases cited by the majority on the question of the weight of the evidence reveals no reasonable ground for citing them in this case. The prevailing party in neither case came into court with a character besmirched by a criminal record; no evidence in either case was discredited by other than testimony of witnesses, while here the claim of plaintiff that by his agreement he was to have more than $40 per month was in clear conflict with his own memoranda of his account and also in conflict with the defendant's books obviously written up before any controversy had arisen between them.
So long as the majority opinion remains a rule of this court, no trial judge may grant a new trial irrespective of the injustice done by a verdict. *Page 586